 

DATED the 27 day of December 2012

 

 

 

ARISTO TECHNOLOGIES LIMITED

 

 

and

 

 

ATLANTIC COMPONENTS LIMITED

 

 

and

 

 

USMART ELECTRONIC PRODUCTS LIMITED

 

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

 

 

 

DEBT ASSIGNMENT

 

 

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

 

 

 

 

 

 

 

 

 

 

 

FUNG, WONG, NG & LAM

SOLICITORS & NOTARIES

ROOM 8, 4TH FLOOR

NEW HENRY HOUSE

10 ICE HOUSE STREET, CENTRAL

HONG KONG

TEL: 28698008 / 28518111

FAX: 28691080 / 28517555

 

REF: RN/2016061

 

 

THIS ASSIGNMENT is made on the 27 day of December 2012

 

BETWEEN

(1)ARISTO TECHNOLOGIES LIMITED (CR No.575562) whose registered office is situate
at B24-27, 1/F., Block B, Proficient Industrial Centre, 6 Wang Kwun Road,
Kowloon Bay, Kowloon, Hong Kong (the “Assignor”);

 

(2)ATLANTIC COMPONENTS LIMITED (景盛電子有限公司) (CR No.312191) whose registered office
is situate at Rm.1701, 17th Floor, Tower 1, Enterprise Square, 9 Sheung Yuet
Road, Kowloon Bay, Kowloon, Hong Kong (the “Assignee”); and

 

(3)USMART ELECTRONIC PRODUCTS LIMITED (科盛電子實業有限公司) (CR No.952444) whose
registered office is situate at Rm.1703, 17th Floor, Tower 1, Enterprise Square,
9 Sheung Yuet Road, Kowloon Bay, Kowloon, Hong Kong (the “Debtor”)

 

WHEREAS

(A)The Assignor has for some time past carried on the business of trading of
electronic products in Hong Kong (the “Business”) and in connection with the
Business, the Debtor has become and now are indebted to the Assignor in the sums
of HK$92,000,000 (the “Debt”). The Debt is unsecured, interest free and still
outstanding.

 

(B)The Assignee is a wholly owned company of ACL INTERNATIONAL HOLDINGS LIMITED
(“ACL”). ACL had recently acquired all the issued shares of and in a BVI company
namely JUSSEY INVESTMENTS LIMITED (“JUSSEY”). JUSSEY at all material time is
holding 80% of the issued shares of and in the Debtor. In other words, ACL
becomes the parent company of the Debtor after the completion of the purchase of
the shares of and in JUSSEY.

 

(C)The Assignor is indebted to the Assignee in the sum of HK$133,529,480.25 (the
“Sum”) in the course of the Business. The Sum is unsecured, interest free and
still outstanding. The Assignee has requested payment of the Sum but the
Assignor has failed to settle the Sum or any part thereof. Both ACL and the
parties to this deed have agreed that it is beneficial for all the parties if
the Debt is assigned to the Assignee in satisfaction of settling the partial
amount of the Sum.

 

NOW THIS DEED WITNESSES as follows

 

1.ASSIGNMENT OF BOOK DEBTS

In consideration of the Sum so due and owing from the Assignor to the Assignee
and from the Sum the Assignee as beneficial owner releases the Assignor, the
Assignor as beneficial owner assigns to the Assignee the Debt due and owing to
the Assignor from the Debtor and the benefit of all securities for the same and
all interest if any due and to become due for the same TO HOLD the same to the
Assignee absolutely.

 

2.COVENANT BY THE ASSIGNOR

The Assignor covenant with the Assignee that the Debt is still due and owing in
full to the Assignor from the Debtor.

 



 

 

 



3.REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

The Assignor makes the following representations, undertakings and warranties to
the Assignee:

(a)Status – It is a limited liability company validly existing under the laws of
its jurisdiction of incorporation, having the power to own its assets and to
carry on the Business as it is being conducted.

 

(b)Powers and authority – It has the power to enter into and perform and has
taken all necessary corporate action to authorize the entry into, performance
and delivery of this Assignment and the transactions contemplated by this
Assignment.

 

(c)Legal validity – This Assignment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms.

 

(d)Authorizations – All authorizations required to be obtained by it in
connection with the entry into, performance, validity and enforceability of, and
the transactions contemplated by this Assignment have been obtained and are in
full force and effect.

 

(e)Indebtedness of the Debtor – The recitals herein are true and correct and the
Debtor is truly indebted to the Assignor in the full amount of the Debt.

 

4.COVENANT BY THE DEBTOR

The Debtor covenants with the Assignee that the Debt is still due and owing in
full to the Assignor.

 

5.COVENANT BY THE ASSIGNEE

The Assignee covenants with the Assignor that Assignee will release the Assignor
from the repayment duty of the equivalent amount of the Debt no matter the Debt
will be settled by the Debtor in full or in part or not.

 

6.GENERAL

1If a provision of this Assignment is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect:

 

(a)the validity or enforceability in that jurisdiction of any other provision of
this Assignment; or

 

(b)the validity or enforceability in other jurisdiction of that or any other
provision of this Assignment.

 

2Each Party shall bear its own costs and disbursements in connection with the
negotiation, execution and implementation of this Assignment. At all times, each
Party shall, at its own costs and expenses and as soon as practicable upon
request of the other Party, do all such acts and things as may be reasonably
required by the other Party to give full legal effect to this Assignment,
including, without limitation, the execution of any other agreements and
documents.

 

3Each Party confirms that it has sought independent advice relating to this
Assignment and has made its own independent decision to enter into this
Assignment. Each Party acknowledges that it has not relied on any representation
or warranty, express or implied, made by or on behalf of the other Party in
relation to this Assignment, except those representations and warranties as set
forth in Clause 3 of this Assignment.

 



 

 

 

 

4The Assignee may assign or otherwise transfer all or any part of its rights
under this Assignment without the consent of the Assignor.

 

5This Assignment sets out the entire agreement and understanding between the
Parties in connection with the arrangements in respect of the arrangements set
out in this Assignment entered into before the date of this Assignment.

 

6This Assignment and any dispute or claim arising out of or in connection with
it are governed by and construed in accordance with the Hong Kong laws. The Hong
Kong courts have exclusive jurisdiction to settle any dispute, claim or
controversy arising out of or in connection with this Assignment.

 

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
date first written above.

 

 

 

 

 

 

 



SIGNED for and on behalf of ) [image_001.jpg] the Assignor )   ) duly authorized
by the Board of ) director of the Assignor in the ) presence of )              
                            SIGNED for and on behalf of ) [image_002.jpg] the
Assignee )   ) duly authorized by the Board of ) director of the Assignee in the
) presence of )                                           SIGNED for and on
behalf of ) [image_003.jpg] the Debtor )   ) duly authorized by the Board of )
director of the Debtor in the ) presence of )

